Only after their motion to reinstate the appeal had been submitted in this court did appellants file a brief as is required under the rules mentioned in the original opinion. The only error assigned or discussed therein is that the trial court erred in instructing the jury to return a verdict for the State. No bills of exception accompany the record.
Notwithstanding we are not required to do so, we have examined the facts to determine if there was sufficient evidence introduced to constitute a valid defense such as would nullify the forfeiture of the bond. We have found none.
The motion to reinstate the appeal is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.